Name: Council Regulation (EU) 2015/1324 of 31 July 2015 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: civil law;  international affairs;  international trade;  international security;  Africa
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/10 COUNCIL REGULATION (EU) 2015/1324 of 31 July 2015 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 204/2011 (2) gives effect to certain measures provided for in Decision 2011/137/CFSP (3). (2) Decision (CFSP) 2015/1333 completed a review of the persons and entities listed in Annexes II and IV to Decision 2011/137/CFSP. By Decision (CFSP) 2015/1333 the restrictive measures imposed by Decision 2011/137/CFSP as amended are also consolidated into a new legal instrument. A technical amendment is needed to Regulation (EU) No 204/2011 in order to align it with Decision (CFSP) 2015/1333. (3) This amendment falls within the scope of the Treaty on the Functioning of the European Union and, in particular with a view to ensuring its uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (4) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 204/2011 is amended as follows: (1) In Article 3(2), point (c) is replaced by the following: (c) the provision of technical assistance, financing or financial assistance related to: (i) military equipment, including arms and related materiel, not falling within the scope of point (b) and intended solely for security or disarmament assistance to the Libyan government and as approved in advance by the Sanctions Committee; (ii) non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government;. (2) Article 8 is amended as follows: (a) in paragraph (1), the introductory wording and point (a) are replaced by the following: 1. By way of derogation from Article 5, with regard to persons, entities or bodies listed in Annex II and entities referred to in Article 5(4), the competent authorities in the Member States, as listed in Annex IV, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established, or of a judicial, administrative or arbitral judgment rendered: (i) prior to the date on which the person, entity or body was included in Annex II; or (ii) prior to the date on which the entity referred to in Article 5(4) was designated by the UN Security Council;; (b) in paragraph (2), point (c) is replaced by the following: (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annex II or III; and. (3) in Article 8b(2), point (a) is replaced by the following: (a) the competent authority concerned has determined that the payment is not in breach of Article 5(2) nor is it for the benefit of an entity referred to in Article 5(4);. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) See page 34 of this Official Journal. (2) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1). (3) OJ L 58, 3.3.2011, p. 53.